Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 27, 2007











 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed February 27, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01085-CV
____________
 
IN RE ENERGY MAINTENANCE
SERVICES GROUP, L.L.C., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 5, 2006, relator Energy
Maintenance Services Group, L.L.C. filed a petition for writ of mandamus in
this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  On December
7, 2006, relator also filed a motion for temporary
relief seeking a stay of proceedings in the district court.  In the
petition and stay, relator asked this court to compel
the Honorable Clifford Vacek, presiding judge of the
400th Judicial District Court
 of Fort
 Bend County,
to stay all proceedings in the trial court, to set aside the ruling denying
arbitration, and to compel arbitration of the claims of real parties Jim Sandt and Roxanne Sandt.
 
Relator has not established that real parties have a duty to
arbitrate the claims asserted in this case.  We accordingly deny relator=s petition for writ of mandamus and relator=s motion for temporary relief.
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed February 27, 2007.
Panel consists of Justices Anderson,
Hudson, and Guzman.